GILLETTE, J.,
concurring.
I concur in the denial of review in this case because the only issue of merit raised by the petition — whether State v. Jordan, 288 Or 391, 605 P2d 646, cert den 449 US 846 (1980), should be reconsidered under Article I, section 9, of the Oregon Constitution — was not raised in either the trial court or the Court of Appeals. Had it been raised in a timely manner, I would favor allowing review to examine the question.
Lent and Linde, JJ., join in this concurring opinion.